              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,                Case No. 19-CR-76-JPS
 v.

 HARREL D. MARTIN,                                                 ORDER

                            Defendant.


       On April 23, 2019, the government filed a three-count Indictment in

this case, charging the defendant for violations of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(D) and 18 U.S.C. §§ 922(g)(1), 924(a)(2), 924(c)(1)(A)(i). (Docket

#1). On October 17, 2019, the parties filed a plea agreement indicating that

the defendant agreed to plead guilty to Counts Two and Three of the

Indictment. (Docket #40). The government agreed to move to dismiss the

remaining count at sentencing. Id. at 5.

       The parties appeared before Magistrate Judge Nancy Joseph on

November 4, 2019, to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #42). The defendant entered a plea of guilty

as to Counts Two and Three of the Indictment. Id. After cautioning and

examining the defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Joseph determined that the guilty

plea was knowing and voluntary, and that the offenses charged were

supported by independent factual bases containing each of the essential

elements of the offenses. (Docket #42 and #43).
       Thereafter,    Magistrate    Judge    Joseph    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #43). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court     has   considered         Magistrate    Judge   Joseph’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #43) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 20th day of November, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
